 



TAURIGA SCIENCES INC. (OTCQB: TAUG)

555 Madison Avenue, 5” Floor

New York, NY 10022

Attn: Seth M. Shaw, Chief Executive Officer

SUB-AGREEMENT FOR NEELIMA LEKKALA {Pursuant to April 30, 2019

Distribution Agreement Entered into Between Tauriga Sciences Inc.& Sai Krishna
LLC}

Ms. Neelima Lekalla 27 Wingate Dfive

Livingston, NJ 07039 SS # XXX-XX-4076

May 11, 2019

 

This (this “Agreement”), dated as of May 11, 2019 (the “Effective Date”), by and
between Tauriga Sciences Inc. (“TAUG”), located in New York, NY 10022 (the
“Company”), and Ms. Neelima Lekkala (“Ms. Lekkala”) located in Livingston, NJ
07039 is a sub-agreement — Pursuant to Section IV, Item # 1 (page #4), of the
effective April 30, 2019 effective date Distribution Agreement — referenced
above - entered into between Tauriga Sciences Inc. and Sai Krishna LLC.

 

1. Term.

 

(a) This Agreement shall continue for a period of twelve (12) months from the
Effective Date (or May 11, 2020). The is agreement may be extended, at that
time, based on mutual consent and agreement.

 

2. Position and Responsibilities

 

(a) Position. Company hereby retains Ms. Lekkala to assume the position of Vice
President of Distribution & Marketing. This appointment shall be deemed a
non-affilate position and shall not carry any type of fiduciary liability (as
assumed by Officers and Directors).

 

(b) Activities. Ms. Lekkala shall focus her efforts on the expansion of
Tauri-Gum as well as revenue growth, acquisition of new customers, establishment
of professional marketing materials & protocols, logistics improvement(s), and
fulfillment services

 

(c) No Conflict. Except as set forth in Section 2(b), Vice President (“VP”) will
not engage in any activity that creates an actual conflict of interest with
Company, regardless of whether such activity is prohibited by Company’s conflict
of interest guidelines or this Agreement, and VP agrees to notify the Board of
Directors before engaging in any activity that creates a potential conflict of
interest with Company. Specifically and except as set forth in Section 2(b) of
this Agreement, VP shall not engage in any activity that is in direct
competition with the Company or serve in any capacity (including, but not
limited to, as a consultant, advisor or Board Member) in any company or entity
that competes directly with the Company, as reasonably determined by a majority
of Company’s disinterested board members, without the approval of the Board of
Directors Members.

 

 

   

 

3. Compensation and Benefits.

 

  (a) Vice Presidents Fee. Set Forth in Section IV, Item # 1, of the
above-referenced April 30, Distribution Agreement — Please see below:

 

“1. Retention of Neelima Lekkala as Vice President of Distribution and
Marketing. In consideration for the inherent market leverage afforded by SKL’s
extensive existing relationships with dozens of spirits stores, convenient
stores, pharmacies, wholesalers, etc. in the NJ and Northeast Region USA
Markets, Tauriga has agreed to assist SKL’s effort — with the hiring of Neelima
Lekkala (“Mrs. Lekkala”) as Vice President (“VP”) of Distribution and Marketing.
There will be a separate agreement provided to Mrs. Lekkala formalize this
arrangement. Her Compensation will be: 250,000 shares of TAUG (fully earned and
vested upon execution of her SPECIFIC agreement — which is, of course, separate
from this one), 30% commission (this can be requested by Ms. Lekkala in terms of
either all cash, all stock, or a combination of both) of the total gross sales
that Mrs. Lekkala generates (through the sale of Tauri-Gum product line), and
she is entitled to cash reimbursement from the Company (once invoiced) for
activities directly relating to the sale of Tauri-Gum.”

 

(b) CASH COMPONENT: The Company reserves the right to pay VP some cash
payment(s) from time to time, on a “per invoice basis” — based on mutual
agreement.

 

(c) Expenses. The Company shall reimburse VP for all reasonable business
expenses incurred in the performance of his duties hereunder in accordance with
Company’s expense reimbursement guidelines. INVOICE REQUIRED

 

(d) Indemnification. Company will indemnify and defend VP against any liability
incurred in the performance of the Services to the fullest extent authorized in
Company’s Certificate of Incorporation, as amended, bylaws, amended, and
applicable law

 

4. ALL OTHER MATERIAL TERMS & CONDITIONS

 

Reverts to terms and conditions of above-referenced April 30, 2019 Agreement

 

5. Date of Agreement. The parties have duly executed this Agreement as of the
date first written above: May 11, 2019 EFFECTIVE DATE

 

  By: x           Vice President — Distribution and Marketing   Ms. Neelima
Lekkala       Bv: x   Tauriga Sciences Inc   CEO Mr Seth M Shaw

 



 

   



 



 